PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JAMES BAILEY,                                    )     CASE NO. 1:18CV2790
                                                 )
               Plaintiff,                        )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
COMMISSIONER OF SOCIAL                           )
SECURITY,                                        )     MEMORANDUM OF OPINION AND
                                                 )     ORDER
               Defendant.                        )



       An Administrative Law Judge (“ALJ”) denied Plaintiff James Bailey’s application for

Supplemental Security Income (“SSI”) after a hearing in the above-captioned case. That decision

became the final determination of the Commissioner of Social Security when the Appeals

Council denied the request to review the ALJ’s decision. Plaintiff sought judicial review of the

Commissioner’s decision, and the Court referred the matter to Magistrate Judge Kathleen B.

Burke for preparation of a report and recommendation pursuant to 28 U.S.C. § 636 and Local

Rule 72.2(b)(1). On November 5, 2019, the magistrate judge submitted a Report (ECF No. 16)

recommending that the Court affirm the Commissioner’s decision.

       Fed. R. Civ. P. 72(b)(2) provides that objections to a report and recommendation must be

filed within 14 days after service. To date, neither party has filed objections. Any further review

by this Court would be a duplicative and inefficient use of the Court’s limited resources. Thomas

v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); Howard v. Secretary of Health
(1:18CV2790)

and Human Services, 932 F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-

50 (6th Cir. 1981).

       Accordingly, the Report and Recommendation of the magistrate judge is hereby adopted.

The decision of the Commissioner of Social Security is affirmed. Judgment will be entered in

favor of Defendant.



       IT IS SO ORDERED.


   December 11, 2019                          /s/ Benita Y. Pearson
Date                                        Benita Y. Pearson
                                            United States District Judge




                                               2
